Dearington, J.
(dissenting). My inability to concur with the majority opinion is due to a conviction that the provisions of § 52-592 of the General Statutes relating to a nonsuit were not available to the plaintiff for the reason that the action does not fall within the purview of this statute. Furthermore § 918 of the Practice Book would in my opinion bar the present-action.
Ordinarily, a nonsuit which has been entered for failure to appear on the trial date, and not for failure to make out a prima facie case under § 52-210 of the General Statutes, becomes a final judgment from which an appeal will lie. Gryskiewicz v. Morgan, 147 Conn. 260, 261; see § 52-211. Here, however, the plaintiff would gain little relief from our law in this respect, for Practice Book § 918 would bar an appeal from any determination in a small claims session. In an attempt to avoid the absoluteness of § 918, the plaintiff has instituted an action identical to that determined by the small claims session. The plaintiff has now brought an action under the provisions of § 52-592. The legislative intent of § 52-592 may be derived to some extent from its title “Accidental failure of suit; allowance of new action.” Furthermore, § 52-592 is included under chapter 926, entitled “Statute of Limitations.” See Baker v. Baningoso, 134 Conn. 382, 387. Section 52-592 is remedial in character and permits further action, which might otherwise be frustrated, for the purpose of avoiding the hardship arising from an unbending enforcement of limitation statutes in those cases which fall within its purview. Dirton v. McCarthy, 22 Conn. Sup. 205, 207. “Since the reference to nonsuit in the statute appears in context with verdicts and arrest of judgment, it would appear that the nonsuit referred to is the nonsuit granted at trial for insufficiency of evidence.” Stephenson, Conn. Civil Proc. § 124(f). Here no evi*9denee was presented, and furthermore, the Statute of Limitations was not a factor. The only other portion of the statute which could be said to apply is that which provides for the granting of relief where the action has been “otherwise avoided or defeated . . . for any matter of form.” Failure to appear however, could hardly be said to be a “matter of form” within the intendment of this statute. “The phrase refers to the mode of procedure, so that any misconception as to the remedy may be included.” Dirton v. McCarthy, supra. For these reasons this action does not fall within the purview of § 52-592.
Even if it be contended, as it is, that the judgment of nonsuit falls within the purview of § 52-592 the plaintiff would still be confronted with § 918 of the Practice Book. The Supreme Court of Errors, pursuant to legislative authority (General Statutes §51-14), created the small claims session for the general purpose of securing “the prompt and inexpensive hearing and determination of small claims by simplified procedure.” Practice Book § 889. One of the rules adopted to carry out this general purpose provides: “The judgments and decisions rendered in the small claims session of the circuit court are final, conclusive and nonappealable.” Practice Book § 918. The language here used is clear, strong and unequivocal and in fact could hardly be expressed more forcibly. It perhaps should be pointed out that statutes, orders and rules inconsistent with or superseded by rules relating to the small claims session “shall be deemed to be repealed, to the extent necessary to render such orders and rules effective.” General Statutes § 51-15.
The plaintiff was not compelled to institute its action in the small claims session, for it had a right to return its action to the regular civil session; when *10it elected to return its action to the small claims session, it was barred from transferring its case to the regular civil docket (Practice Book § 912) and it also brought itself under the operation of Practice Book §. 918. The containing effect of this rule (§ 918) is modified to some extent, for a litigant may move to open a judgment. The plaintiff did move to open, and its motion was denied. The record does not indicate the reason for the denial. One reason could have been because the plaintiff failed to show “reasonable cause” as defined in General Statutes, § 52-212 (reopening judgment upon default or nonsuit). While it is not necessary in our review to consider § 52-212, its provisions do indicate, by analogy, the extent to which a trial court may exercise its discretion in such matters. Automotive Twins, Inc. v. Klein, 138 Conn. 28, 34; Jacobson v. Robington, 139 Conn. 532, 536; Gryskiewicz v. Morgan, 147 Conn. 260, 261.
The cases cited in the majority opinion, such as Brady v. Anderson, 110 Conn. 432, and Bridgeport Hydraulic Co. v. Pearson, 139 Conn. 186, expressing the rule that an issue must be litigated on its merits before it becomes res judicata, do not involve issues originally tried in a small claims session, and the operative effect of Practice Book $ 918 was therefore not a factor.
It is said that Practice Book § 915 recognizes a distinction between a mere nonsuit and an adjudication on the merits. The construction accorded this rule by the majority opinion leads to the conclusion that there must be a hearing on the merits before a judgment is entered which can be properly pleaded as res judicata. In the small claims session, however, entering a finding on the merits is but one of several dispositions which are available. The trial court may “make such other dis*11positions as may be proper.” § 915. A nonsuit is one of “such other dispositions.” It is a final determination by the court, acting within the rules peculiar to a small claims session, and such disposition cannot be disturbed unless reopened or otherwise modified at a small claims session. This is so because of § 918. This section makes no distinction as to the method a court must adopt before it arrives at a proper disposition. The finality of § 918 is as formidable in an oblique attack as it is in a frontal attack. If the rule is not a salutary one, and I believe it is, it is not the function of this court to enervate it. That is a matter for the Supreme Court of Errors to consider. Moreover, this court is expressly denied the right to review any matter arising out of a small claims session. General Statutes § 51-265.
It perhaps should be pointed out that the plaintiff’s pleadings deserve some consideration. In its reply it merely alleges that “plaintiff brings its action under Sec. 52-592 of the General Statutes.” It is doubtful that such a naked allegation is proper. In Dillon v. Millot, 17 Conn. Sup. 1, 3, the plaintiff relied on what is now § 52-592 of the General Statutes. While a demurrer filed by the defendant was overruled for reasons other than a consideration of that statute, the court stated, “However, it may be well to suggest that where . . . [§ 52-592] is relied upon it would seem that the allegations necessary to bring the matter within the purview of that statute should appear either by anticipation in the complaint or in the reply to a defense of the Statute of Limitations [here, a defense of res judicata], in order that the defendant might, if he chose, plead to them.”
The judgment should stand.